Exhibit 10.4

 

EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of [CLOSING DATE], by and among Viisage Technology, Inc. (the “Company”), a
corporation organized under the laws of the State of Delaware, with its
principal offices at 296 Concord Road, Third Floor, Billerica, Massachusetts
01821, and L-1 Investment Partners LLC, a limited liability company organized
under the laws of the state of Delaware, with its principal offices at 177 Broad
Street, Stamford, Connecticut 06901 (the “Purchaser”). This Agreement is being
entered into pursuant to the Investment Agreement dated as of October 5, 2005
between the Company and the Purchaser (the “Investment Agreement”).

 

The Company and the Purchaser hereby agree as follows:

 

1. Definitions.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Investment Agreement. As used in this Agreement, the
following terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.

 

“Board” or “Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in The Commonwealth of
Massachusetts generally are authorized or required by law or other government
actions to close.

 

“Closing Date” means the date of the closing of the purchase and sale of the
Shares pursuant to the Investment Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

“Company Indemnitees” shall have the meaning set forth in Section 5(b).

 

“Effective Date” means with respect to the Registration Statement the earlier of
the 90th day (or the 120th day in the event the Registration Statement is
reviewed by the Commission, including, without limitation, any form of
“modified” or “limited” review) following the receipt of a written request from
the Holders pursuant to Section 2 or the date which is five (5) Business Days
after the date on which the Commission informs the Company (i) that the
Commission will not review the Registration Statement or (ii) that the Company
may request the acceleration of the effectiveness of the Registration Statement
and the Company makes such request.



--------------------------------------------------------------------------------

“Effective Period” shall have the meaning set forth in Section 2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means the 45th day following the receipt by the Company of the
written request pursuant to Section 2.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Holder Indemnitees” shall have the meaning set forth in Section 5(a).

 

“Indemnitees” shall have the meaning set forth in Section 5(c).

 

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to such
prospectus, including post-effective amendments, and all material incorporated
by reference in such prospectus.

 

“Registrable Securities” means (i) the shares of Common Stock issued to the
Purchaser pursuant to the Investment Agreement, (ii) the shares of Common Stock
issuable upon exercise of the Warrants, and (iii) any other shares of Common
Stock that Purchaser may hereafter acquire, provided, however, that such
securities shall no longer be deemed Registrable Securities if (x) such shares
have been sold pursuant to a Registration Statement that has been declared
effective by the SEC; or (y) such shares are sold in compliance with Rule 144.

 

“Registration Statement” means any registration statement contemplated by
Section 2, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

2



--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Violation” shall have the meaning set forth in Section 5(a).

 

2. Request for Resale Registration. If the Company shall receive at any time
after one (1) year after the date of this Agreement, a written request from one
or more Holders that the Company file a registration statement under the
Securities Act of the Registrable Securities then outstanding, then the Company
shall prepare and file with the Commission a Registration Statement covering the
resale of such Registrable Securities as would permit or facilitate the sale and
distribution of all such Registrable Securities in the manner reasonably
requested by the Holders; provided that Purchaser shall be entitled to no more
than two demand registrations pursuant to this Section 2, and that in any event
no more than one demand may be made in any twelve month period. The Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance with the
Securities Act and the rules promulgated thereunder). The Company shall (i) not
permit any securities other than the Registrable Securities to be included in
the Registration Statement and (ii) use its reasonable best efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event prior to the
Effective Date, and to keep such Registration Statement continuously effective
under the Securities Act until the earlier of (x) the date when all Registrable
Securities covered by such Registration Statement have been sold; or (y) the
date on which the Registrable Securities may be sold without any restriction
pursuant to Rule 144(k) as determined by the counsel to the Company pursuant to
a written opinion letter addressed to the Company’s transfer agent to such
effect (the “Effective Period”).

 

3. Registration Procedures. In connection with the Company’s registration
obligations hereunder:

 

(a) The Company shall prepare and file with the Commission on or prior to the
Filing Date, a Registration Statement on Form S-3 (or if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3 such
registration shall be on another appropriate form in accordance with the
Securities Act and the rules and regulations promulgated thereunder) covering
the resale to the public of the Registrable Securities, and use its reasonable
best efforts to cause the Registration Statement to become effective and remain
effective as provided herein.

 

(b) The Company shall prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement as may be
necessary to keep the Registration Statement continuously effective as to the
applicable Registrable Securities for the Effective Period and prepare and file
with the Commission such additional Registration Statements, if necessary, in
order to register for resale under the Securities Act all of the Registrable
Securities; (i) cause the related Prospectus to be amended or supplemented by
any

 

3



--------------------------------------------------------------------------------

required Prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424 (or any similar provisions then in force) promulgated under
the Securities Act; (ii) respond promptly to any comments received from the
Commission with respect to the Registration Statement or any amendment thereto
and promptly provide the Holders true and complete copies of all correspondence
from and to the Commission relating to the Registration Statement; and
(iii) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Holders thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.

 

(c) The Company shall promptly notify the Holders of Registrable Securities
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is filed; (B) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event that makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(d) The Company shall use its reasonable best efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of, (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any United States jurisdiction, at the earliest
practicable moment.

 

(e) If requested by the Holders of a majority of the Registrable Securities, the
Company shall (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.

 

4



--------------------------------------------------------------------------------

(f) The Company shall furnish to each Holder, without charge and upon request,
at least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and, to the extent
requested by such Person, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.

 

(g) The Company shall promptly deliver to each Holder, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request; and
the Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(h) Prior to any public offering of Registrable Securities, the Company shall
use its reasonable best efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effective Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement;
provided, however, the Company shall in no event be required to (x) qualify to
do business in any state where it is not then qualified or (y) take any action
that would subject it to tax or to the general service of process in any such
state where it is not then subject, or (z) comply with state securities or “blue
sky” laws of any state for which registration by coordination is unavailable to
the Company.

 

(i) The Company shall, in the case of an underwritten offering, furnish, at the
request of any Holder requesting registration of Registrable Securities pursuant
to Section 2, on the date that such shares of Registrable Securities are
delivered to the underwriters for sale pursuant to such registration (1) an
opinion, dated such date, of the independent counsel representing Company for
the purposes of such registration, addressed to the underwriters, in customary
form and covering matters of the type customarily covered in such legal
opinions; and (2) a comfort letter dated such date, from the independent
certified public accountants of Company, addressed to the underwriters, in a
customary form and covering matters of the type customarily covered by such
comfort letters and as the underwriters shall reasonably request;

 

(j) The Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities; and

 

(k) The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to a Registration Statement, and to enable such Registrable
Securities to be in such denominations and registered in such names as any
Holder may reasonably request.

 

5



--------------------------------------------------------------------------------

(l) Upon the occurrence of any event contemplated by Section 3(c)(v), the
Company shall promptly prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(m) The Company shall use its reasonable best efforts to cause all Registrable
Securities relating to the Registration Statement to be listed on the National
Association of Securities Dealers Automatic Quotation System or any other
securities exchange, quotation system or market, if any, on which similar
securities issued by the Company are then listed or traded as and when required
pursuant to the Investment Agreement.

 

(n) The Company may require each selling Holder to furnish to the Company
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in the Registration Statement,
and the Company may exclude from such registration the Registrable Securities of
any such Holder who fails to furnish such information within fifteen (15) days
after receiving such request.

 

(o) Each Holder covenants and agrees that (i) it will not sell any Registrable
Securities under the Registration Statement until it has received copies of the
Prospectus as then amended or supplemented as contemplated in Section 3(g) and
notice from the Company that such Registration Statement and any post-effective
amendments thereto have become effective as contemplated by Section 3(c) and
(ii) it and its officers, directors or Affiliates, if any, will comply with the
prospectus delivery requirements of the Securities Act as applicable to them in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(p) Each Holder agrees by its acquisition of such Registrable Securities that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v) or 3(o), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement contemplated
by Section 3(j), or until it is advised in writing by the Company that the use
of the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement.

 

(q) If (i) there is material non-public information regarding the Company which
the Board reasonably and in good faith determines not to be in the Company’s
best interest to disclose and which the Company is not otherwise required to
disclose, or (ii) there is a significant business opportunity (including, but
not limited to, the acquisition or disposition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer or other
similar transaction) available to the Company which the Board reasonably
determines not to be in the Company’s best interest to disclose, then the
Company may postpone or suspend filing or effectiveness of a registration
statement for a period not to exceed ninety (90)

 

6



--------------------------------------------------------------------------------

consecutive days, provided that the Company may not postpone or suspend its
obligation under this Section 3(o) for more than one hundred and twenty
(120) days in the aggregate during any 12 month period.

 

4. Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Company (excluding
underwriters’ discounts and commissions), except as and to the extent specified
in this Section 4, shall be borne by the Company whether or not the Registration
Statement is filed or becomes effective and whether or not any Registrable
Securities are sold pursuant to the Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the OTC
Bulletin Board and each other securities exchange or market on which Registrable
Securities are required hereunder to be listed, (B) with respect to filings
required to be made with the National Association of Securities Dealers, Inc.
and the NASD Regulation, Inc. and (C) in compliance with state securities or
blue sky laws, (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, including, without limitation, the Company’s independent public
accountants. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.

 

5. Indemnification.

 

(a) The Company shall indemnify and hold harmless each selling Holder, the
officers, directors, partners, agents and employees of each selling Holder, any
underwriter (as defined in the Securities Act) for such Holder and each Person,
if any, who controls such selling Holder or underwriter within the meaning of
the Securities Act or the Exchange Act and their agents (collectively, the
“Holder Indemnitees”), against any losses, claims, damages or liabilities (joint
or several) to which they or any of them may become subject under the Securities
Act, the Exchange Act or any other federal or state law, rule or regulation,
including any amount paid in settlement of any litigation, commenced or
threatened, and to reimburse them for any reasonable legal or other expenses
incurred by them, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (A) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto; (B) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading; or (C) any violation or alleged violation
by the Company of the Securities Act, the Exchange Act, any state securities law
or any rule or regulation

 

7



--------------------------------------------------------------------------------

promulgated under the Securities Act, the Exchange Act or any state securities
law in connection with any matter relating to the Registration Statement (each,
a “Violation”); provided, however, the indemnity agreement contained in this
Section 5(a) shall not (i) apply to any loss, claim, damage, liability or action
arising out of, or based upon, a Violation which occurs in reliance upon and in
conformity with written information furnished by any Holder expressly for use in
connection with such registration; or (ii) in the case of a sale directly by a
Holder (including a sale of such Registrable Securities through any underwriter
retained by such Holder engaging in a distribution solely on behalf of such
Holder), inure to the benefit of any Holder Indemnitee to the extent that any
such loss, claim, damage, liability or action results from an untrue statement
or alleged untrue statement or omission or alleged omission that was contained
in a preliminary prospectus and corrected in a final or amended prospectus, and
such Holder, having previously been provided with copies of such final or
amended prospectus by Company, failed to deliver a copy of the final or amended
prospectus at or prior to the confirmation of the sale of the Registrable
Securities to the Person asserting any such loss, claim, damage or liability in
any case in which such delivery is required by the Securities Act.

 

(b) Each Holder shall indemnify and hold harmless the Company, each of its
directors, each of its officers who has signed the Registration Statement, each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, each agent and any underwriter for the Company, and any
other selling Holder or other stockholder selling securities in such
Registration Statement or any of its directors, officers, partners, agents or
employees or any Person who controls such selling Holder or such other
stockholder or such underwriter (collectively, the “Company Indemnitees”)
against any losses, claims, damages or liabilities (joint or several) to which
any Company Indemnitee may become subject under the Securities Act, the Exchange
Act or other federal or state law, including any amount paid in settlement of
any litigation, commenced or threatened, and to reimburse them for any
reasonable legal or other expenses incurred by them, insofar as such losses,
claims, damages or liabilities (or actions in respect thereto) arise out of or
are based upon any Violation, in each case to the extent (and only to the
extent) that (i) such Violation occurs in reliance upon and in conformity with
written information furnished by or on behalf of such selling Holder expressly
for use in connection with such registration and (ii) only in an amount not
exceeding the net proceeds received by such Holder with respect to securities
sold pursuant to such Registration Statement; provided, however, that the
indemnity agreement contained in this Section 5(b) shall not, in the case of a
sale directly by the Company of its securities (including a sale of such
securities through any underwriter retained by the Company to engage in a
distribution solely on behalf of the Company), inure to the benefit of any
Person to the extent that any such loss, claim, damage, liability or action
results from an untrue statement or alleged untrue statement or omission or
alleged omission that was contained in a preliminary prospectus and corrected in
a final or amended prospectus, and the Company failed to deliver a copy of the
final or amended prospectus at or prior to the confirmation of the sale of the
securities to the Person asserting any such loss, claim, damage or liability in
any case in which such delivery is required by the Securities Act.

 

(c) Promptly after receipt by any Company Indemnitee or Holder Indemnitee
(collectively, the “Indemnitees”) under this Section 5 of notice of the
commencement of any action (including any governmental action), such Indemnitee
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 5, deliver to the indemnifying

 

8



--------------------------------------------------------------------------------

party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume and control the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that such Indemnitee shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such Indemnitee by the counsel retained
by the indemnifying party would be inappropriate due to actual or potential
differing interests, as reasonably determined by either party, between such
Indemnitee and any other party represented by such counsel in such proceeding.
In no event shall the Indemnitees be entitled to more than one firm of counsel
at the expense of the indemnifying party. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the Indemnitee under
this Section 5 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to such Indemnitee otherwise than under this Section 5. If the
indemnifying party advises an Indemnitee that it will contest a claim for
indemnification hereunder, or fails, within 30 days of receipt of any
indemnification notice to notify, in writing, such Indemnitee of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the Indemnitee may, at its option, defend, settle or
otherwise compromise or pay such action or claim in each case at the
indemnifying party’s expense. In any event, unless and until the indemnifying
party elects in writing to assume and does so assume the defense of any such
claim, proceeding or action, the Indemnitee’s reasonable costs and expenses
arising out of the defense, settlement or compromise of any such action, claim
or proceeding shall be losses subject to indemnification hereunder. The
Indemnitee shall cooperate fully with the indemnifying party in connection with
any negotiation or defense of any such action or claim by the indemnifying party
and shall furnish to the indemnifying party all information reasonably available
to the Indemnitee that relates to such action or claim. The indemnifying party
shall keep the Indemnitee fully informed at all times as to the status of the
defense or any settlement negotiations with respect thereto. If the indemnifying
party elects not to defend any such action or claim, the Indemnitee party shall
keep the indemnifying party informed at all times as to the status of the
defense; provided, however, that the failure to keep the indemnifying party so
informed shall not affect the obligations of the indemnifying party hereunder.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement that
(i) does not include as an unconditional term thereof the giving by the claimant
or plaintiff to such Indemnitee of a general written release from all liability
with respect to such claim or litigation or (ii) contains an admission of guilt
on the part of the Indemnitee.

 

(d) The obligations of the Company and the Holders under this Section 5 shall
survive the completion of any offering of Registrable Securities in a
Registration Statement whether under Section 2 or otherwise.

 

(e) If the indemnification provided for in this Section 5 is unavailable to a
party that would have been an Indemnitee under this Section 5 in respect of any
losses, claims, damages or

 

9



--------------------------------------------------------------------------------

liabilities (or actions or proceedings in respect thereof) referred to herein,
then each party that would have been an indemnifying party hereunder shall, in
lieu of indemnifying such Indemnitee, contribute to the amount paid or payable
by such Indemnitee as a result of such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof) in such proportion as is
appropriate to reflect the relative fault of such indemnifying party, on the one
hand, and such Indemnitee, on the other hand, in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof). The relative fault shall be
determined by reference to, among other things, whether the Violation relates to
information supplied by such indemnifying party or such Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such Violation. The parties agree that it would not be just
and equitable if contribution pursuant to this Section 5(e) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the preceding sentence.
The amount paid or payable by a contributing party as a result of the losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to above in this Section 5(e) shall include any legal or other expenses
reasonably incurred by such Indemnitee in connection with investigating or
defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of an Indemnitee against an
indemnifying party or others and (ii) any liabilities the indemnifying party may
be subject to pursuant to applicable law.

 

6. Rule 144. With a view to making available to the Holders the benefits of Rule
144 and any other rule or regulation of the SEC that may at any time permit a
Holder to sell securities of the Company to the public without registration, the
Company agrees to use its reasonable best efforts:

 

(a) to file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act and the rules and regulations
promulgated thereunder;

 

(b) if not required to file such reports and documents referred to in subsection
(a) above, to keep publicly available certain information regarding the Company,
as contemplated by Rule 144(c)(2) of the Securities Act; and

 

(c) to take all other actions reasonably necessary to enable a Holder to sell
the Registrable Securities without registration under the Securities Act within
the limitation of the exemption provided by Rule 144.

 

7. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide

 

10



--------------------------------------------------------------------------------

adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.

 

(b) Entire Agreement; Amendment. This Agreement and the Investment Agreement
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Investment Agreement, neither the Company nor the Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein. No provision of this Agreement
may be waived or amended other than by a written instrument signed by the
Company and the Holders of at least a majority of all Registrable Securities
then outstanding; provided that any waiver or amendment that adversely affects a
Holder without adversely affecting other Holders in a similar manner must be
approved in writing by such Holder. Any amendment or waiver effected in
accordance with this Section 7(b) shall be binding upon each Holder (and their
permitted assigns) and the Company.

 

(c) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

If to the Company:

 

Viisage Technology, Inc.

296 Concord Road, Third Floor

Billerica, MA 01821

Attention: General Counsel

 

With a copy to:

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Attention: Charles J. Johnson, Esq.

 

If to the Purchaser, to:

 

L-1 Investment Partners, LLC

177 Broad Street,

Stamford, CT 06901

Attention: Chairman

 

With a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue,

New York, NY 10153

Attention: Marita A. Makinen, Esq.

 

11



--------------------------------------------------------------------------------

or at such other address as may have been furnished to the Company in writing.

 

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

 

(d) Waivers. No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

 

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns. The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of each Holder. The Purchaser may assign its
rights hereunder in the manner and to the Persons as permitted herein and under
the Investment Agreement.

 

(f) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be assignable
by each Holder of all or a portion of the Registrable Securities if: (i) the
Holder agrees in writing with the transferee or assignee to assign such rights,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment, (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment the further disposition of such
securities by the transferee or assignees is restricted under the Securities Act
and applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions of this Agreement, and (v) such transfer shall have been made in
accordance with the applicable requirements of the Investment Agreement. The
rights to assignment shall apply to the Holders (and to subsequent) successors
and assigns.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

12



--------------------------------------------------------------------------------

(h) Termination. This Agreement shall terminate on the earlier of (i) the date
on which all remaining Registrable Securities may be sold without restriction
pursuant to Rule 144(k) of the Securities Act or (ii) the date when all
Registrable Securities have been sold.

 

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law thereof.

 

(j) Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

(k) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

(l) Submission to Jurisdiction; Waiver of Jury Trial. Each of the parties
(a) submits to the jurisdiction of any state or federal court sitting in the
State of New York in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court, and (c) agrees not to bring any
action or proceeding arising out of or relating to this Agreement in any other
court. Each of the parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto. Any party may make service on another party by sending or delivering a
copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 7(c). Nothing in this
Section 7(l), however, shall affect the right of any party to serve legal
process in any other manner permitted by law. IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY, THE PARTIES HERETO
IRREVOCABLY CONSENT TO TRIAL WITHOUT A JURY.

 

[Reminder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

COMPANY:

VIISAGE TECHNOLOGY, INC.

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     PURCHASER:

L-1 INVESTMENT PARTNERS, LLC:

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    